Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Status of the Applications
The amendment filed on 3/8/2022 has been entered. The following has occurred: Claims 12, 13, 18, and 24 have been cancelled; Claims 1 and 9 have been amended. 
Claims 1-11, 15-17, 19-23, 25, and 26 are currently pending and have been examined.
Status of the Applications
The priority objection is withdrawn in light of the cancelled claims 12, 13, 18, and 24.
Claim Objection is added. 
35 U.S.C. 112(a) rejection is withdrawn in light of the cancelled claims 12, 13, 18, and 24.
35 U.S.C. 101 rejection is maintained in light of the amended claim limitations. 
Prior 35 U.S.C. 102 and 103 rejections are withdrawn in light of amended claims, however, new 35 U.S.C. 102 and 103 rejections are added.
Priority
The present application claims priority to Provisional Application 62/663,849, filed on 4/27/2018.


Claim Objection
Claim 3 is objected to because of the following informalities: second line reads “communication device receives a room selection command from a user” should read --communication device receives a room selection command from the user--. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
Claims 1-11, 15-17, 19-23, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a 3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Regarding Step 1 of 101 Analysis.
In the present application, claims 1-8 are directed to a hotel room identification system (i.e. a machine), claims 9-11 are directed to a hotel room feedback system (i.e. a machine), claims 15-17, 19, and 20 are directed to a method of evaluating individual hotel rooms (i.e. a process), and 21-23, 25, and 26 are directed to a non-transitory computer-readable medium for evaluating individual hotel rooms (i.e. an article of manufacture). The claims are within at least one of the four statutory categories. Thus, the eligibility analysis proceeds to Step 2A.1.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.
Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
The limitations of system Claims 1-8 and 9-11 have been denoted by the Examiner for easy reference. The following analysis is applied to all statutory categories of invention, so Claim 15, dependent Claims 17, 19, and 20 and non-transitory computer readable medium Claims 21-23, 25, and 26 are also rejected under 35 U.S.C. 101 using this same rationale, because these claims are essentially coextensive with Claims 9-11.
Claims 1-8 recite limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Claim 1, A hotel room identification system, comprising:
a mobile computing device having a user interface, and a transceiver for communicating with remote devices;
wherein the mobile computing device comprise a memory storing executable instructions that control:
a database to store room information comprising a set of parameters related to individual rooms within a hotel, the set of parameters comprising features of individual rooms that a user can select as a preference parameter;
wherein the mobile communication device further stores executable instructions that control the mobile computer d device to receive preference parameters from a user via the user interface, and communicate with the database to identify one or more hotel rooms and to display the one or more hotel rooms to the user together with hotel room parameter data related to each room.
Claim 2, The hotel room identification system of claim 1, wherein the parameter data related to each room is compared to the user's preference parameters, and the one or more rooms ranked according to how the parameter data compares to the user's preference parameters.
Claim 3, The hotel room identification system of claim 1, wherein the mobile communication device receives a room selection command from a user, and based thereon, transmits a room reservation request related to an individual selected hotel room to a hotel server.
Claim 4, The hotel room identification system of claim 3, wherein the hotel server receives the room reservation request, and processes the room reservation request generate a reservation for the room, and transmits a reservation confirmation to the mobile communication device.
Claim 5, The hotel room identification system of claim 4, wherein the mobile communication device receives the reservation confirmation, and displays the same on the user interface.
Claim 6, The hotel room identification system of claim 5, wherein the reservation confirmation is displayed on the user interface as a QR code.
Claim 7, The hotel room identification system of claim 2, wherein the database stores user profile information including user preferences related to the hotel room parameter data.
Claim 8, The hotel room identification system of claim 7, wherein the hotel room parameter data comprises at least one of cleanliness, ambient noise, wifi signal strength, comfort, distance of room to elevator, distance of room to vending machine, bed firmness, water pressure, and room lighting level.
Claims 9-13 recite limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Claim 9, A hotel room feedback system, comprising:
a mobile computing device having a user interface, a transceiver for communicating with remote devices, and one or more sensors that sense physical parameters;
wherein the mobile computing device comprises a memory storing executable instructions that control a database in communication with the mobile computing device, the database storing room information including hotel room parameter data related to individual rooms within a hotel;
wherein the mobile communication device memory further comprises executable instructions that control the mobile computing device to activate one or more sensors to sense physical parameters of an individual hotel room and transmits the sensor measurements to the database; and
to update the room information stored in the database based on the sensor measurements received from the computing device.
Claim 10, The hotel room feedback system of claim 9, wherein the one or more sensors include a microphone to measure ambient noise.
Claim 11, The hotel room feedback system of claim 9, wherein the one or more sensors include a camera to take photographs of aspects of a hotel room environment.
The MPEP addresses the instant case with clear guidance:
2106.04(a)(2) Abstract Idea Groupings
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
In Claims 1-8, under the broadest reasonable interpretation, other than the recitation of generic computer system and computing components “mobile computing device,” “user interface,” “transceiver,” “remote devices,” “memory,” and “hotel server/database,” the bolded portions of the limitations above recite steps of communicating to receive preference parameters from a user to identify one or more hotel rooms to identify one or more hotel rooms related to the parameters selected by the user and displaying the one or more hotel rooms to the user with the related hotel room parameters in ranked; the user can select a room and transmit a room reservation request for a selected hotel room to a hotel; the user can receive reservation confirmation in display in QR code; the user preference can be saved in the database storage; and the hotel room parameter can include information such as cleanliness, ambient noise, wifi signal strength, comfort, distance of room to elevator, distance of room to vending machine, bed firmness, water pressure, and room lighting level. The above-mentioned steps, under the broadest reasonable interpretation, are agreements in the form of contracts and marketing or sales activities or behaviors for matching user preference profiles with individual hotel rooms toward the goal of increased occupancy and sales. 
In Claims 9-13, under the broadest reasonable interpretation, other than the recitation of generic computer system and computing components “mobile computing device,” “user interface,” “transceiver,” “remote devices,” “memory,”, “hotel server/database”, and “sensor,” bolded portions of the limitations above recite steps of communicating to store room information including hotel room parameter data related to individual rooms within a hotel, sensing/identifying physical parameters of an individual hotel room, transmitting the measurement to be updated in the database; the measurement includes ambient noise and photographs. The above-mentioned steps, under the broadest reasonable interpretation, are agreements in the form of contracts and marketing or sales activities or behaviors for matching user preference profiles with individual hotel rooms toward the goal of increased occupancy and sales.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, The claims recite no hardware or software or any indication that the parts in the system are performed in a technological environment, other than a generic computer system - “mobile computing device,” “user interface,” “transceiver,” “remote devices,” “memory,”, “hotel server/database”, and “sensor,” to perform generic computer functions (collect, store, compare, and rank user preference data and hotel room hotel room parameter data to identify a room for the user). See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The limitations in Claims 1-8 recite steps of communicating, receiving, and displaying data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, limitations recite the steps of storing room information, identifying hotel room, comparing user parameters, ranking parameters, and storing user profile information are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The limitations in Claims 9-11 recite steps of communicating and transmitting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, limitations recite the steps of storing room information and collecting sensed data are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer to perform the insignificant extra-solution activity steps in the highlighted portions recite steps amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component. The functions (e.g., receive, store, collect, and transmit information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). The claim as a whole merely describes how to generally “apply” the concept for evaluating and reserving hotel rooms. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
The method Claim 15, dependent Claims 17, 19, and 20 and non-transitory computer readable medium Claims 21-23, 25, and 26 are also rejected under 35 U.S.C. 101 using this same rationale, because these claims are essentially coextensive with Claims 9-11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstner et al. (US 20120066275 A1, hereafter “Gerstner”).
Claim 1, Gerstner discloses a hotel room identification system (Para. [0008] and fig. 1, a system for creating a database that stores information about many individual habitable unit; para. [0017]: An individual habitable unit is a structure that one or more persons may reside in for a period of time. Non-limiting examples of IHUs include hotel rooms), comprising:
a mobile computing device having a user interface, and a transceiver for communicating with remote devices (para. [0094]: client devices may submit search queries to web site 530; Para. 0098: Client devices 51OA-N and web server 532 are able to communicate over network 520. Embodiments of the invention are not limited to the particular communication protocol that is used to transfer data and messages between client devices 51OA-N and web server 532); 
wherein the mobile computing device comprises a memory storing executable instructions that controls (Para. [0092]: a dedicated application executing on users' devices, such as smart phones. Para. [0095]: An application executing on each of client devices 510A-N (e.g., a web browser or an application created by the entity that hosts web server 532) accepts the input and formulates a search query that web server 532 is capable of processing. Non-limiting examples of client devices 510A-N include a desktop computer, a laptop computer, a tablet computer, and a smart phone. Para. [0165]-[0171] disclosing the memory used for storing and execution of instructions by processor): 
a database to store room information comprising a set of parameters related to individual rooms within a hotel (para. [0022] Techniques are provided herein for creating a database that maintains information about hundreds or thousands of hotel rooms; para. [0026]: FIG. 1 is a block diagram that depicts a system 100 for creating a database that stores information about many hotel rooms, according to an embodiment of the invention. System 100 comprises a floor plan database 110, a markup tool 120, and a hotel room database 130. Although depicted as separate databases, databases 110 and 130 may be on the same physical storage device. Databases 110 and 130 may comprise volatile and/or non-volatile storage), the set of parameters comprising features of individual rooms that a user can select as a preference parameter (para. [0025] a system user provides label input that labels each hotel room reflected in the drawn image. The label input may indicate a room number for each hotel room and one or more other details about each hotel room, such as a room category that describes characteristics about the hotel room, the number and size of beds in the hotel room, and a floor at which the hotel room is located)).
wherein the mobile computing device further stores executable instructions that control the mobile computer device to receive preference parameters from a user via the user interface, and communicate with the database to identify one or more hotel rooms having a set of parameters matching the user preference parameters, and to display the one or more hotel rooms to the user together with hotel room parameter data related to each room (Para. [0095] examples of client devices 51 OA-N include ... a smart phone; Para. 0096 Web server 532 processes search queries received from client devices 51OA-N. For each search query, web server 532 identifies one or more hotel rooms that satisfy criteria associated with the search query and sends data that identifies the one or more hotel rooms to the client device that issued the search query; Para. [0131]: For example, if the hotel rooms reflected in a set of search results are from Hotel A, then the room category options that are displayed along with the set of search results are based on Hotel A; Fig 6A #650, #610 [display the one or more hotel rooms to the user together with hotel room parameter data related to each room]).
Claim 2, Gerstner discloses the hotel room identification system of claim 1, Gerstner further discloses wherein the parameter data related to each room is compared to the user's preference parameters, and the one or more rooms ranked according to how the parameter data compares to the user's preference parameters (Para. [0119]: the default criteria may be selected based on ... user characteristic-to-default criterion mapping; [0134] In an embodiment, a search results page that includes a set of search results generated based on a search query includes preference options; Para. [0155] For example, an end-user of client device 51 0A forms a search query that specifies San Francisco as a city, room size of at least 500 square feet, the view from a hotel room as important, a connecting room as not important, floor level as "high," and distance to elevators of less than 50 feet. Client device 510A sends the search query over network 520 to web server 532. Web server 532 identifies only those hotel rooms that are located in San Francisco, are at least 500 square feet in size, and are within 50 feet from an elevator. Web server 532 ranks the identified hotel rooms based on their respective views and how close the hotel rooms are to an elevator; Fig 6A #610 Rank (ranked according to how the parameter data compares to the user's preference parameter]).
Claim 3, Gerstner discloses the hotel room identification system of claim 1, Gerstner further discloses wherein the mobile communication device receives a room selection command from a user, and based thereon, transmits a room reservation request related to an individual selected hotel room to a hotel server (Para. [0095] Each client device of client devices 51 OA-N is capable of receiving input from an end-user and sending a search query over network 520 to web server 532; Para. [0128] An end-user may select a hotel room depicted in aerial view 630; Fig 6A Request a Room; Para. [0093] According to an embodiment, a search query that targets information about individual habitable units (e.g., hotel rooms) is processed and that information is identified and returned to an end-user, such as the end-user that formulated the search query. The information identifies individual hotel rooms (e.g., by room number) and includes attribute values about the individual hotel rooms (e.g., number of beds, room size)); and based thereon, transmits a room reservation request related to an individual selected hotel room to a hotel server (Fig 6A #660 Make a Reservation; Para. [0137] In an embodiment, a web page that displays search results may include a "Reserve Now" link or button. For example, web page 600 includes a "Make a Reservation" link that, when selected, causes reservation information to be displayed ... Make a Reservation" link may be a link to a web site of the corresponding hotel, where the end-user can make a reservation; Para. [0138] allow an end-user to reserve the corresponding hotel room from the end-user's client device; (0095) examples of client devices 51OA-N include ... a smart phone).
Claim 7, Gerstner discloses the hotel room identification system of claim 2, Gerstner further discloses wherein the database stores user profile information including user preferences related to the hotel room parameter data (Para. [0039]: para. [0123]: a user characteristic-to-default criterion mapping, one or more characteristics or attributes of an end-user are associated with one or more default criteria. That is, if characteristic X is mapped to criteria Y, then criteria Y is added to searches performed by end-users that have characteristic X. Web server 532 accesses such a user characteristic-to-default criterion mapping in response to identifying information about the end-user that initiated the search query. Para. [0124]: Web server 532 may determine a user characteristic in one or more ways. For example, an end-user may be registered with an entity that operates web server 532 and manages hotel room data 534. Prior to receiving a search query from the end-user, the end-user is “signed in.” Thus, each search query initiated by the end-user when the end-user is signed in includes identification data that identifies the end-user. The identification data may be associated with one or more default criteria. For example, an end-user may have selected one or more search criteria preferences (e.g. non-smoking) when the end-user initially registered with the service.). 
Claim 8, Gerstner discloses the hotel room identification system of claim 7, Gerstner further discloses wherein the hotel room parameter data comprises at least one of cleanliness, ambient noise, wifi signal strength, comfort, distance of room to elevator, distance of room to vending machine, bed firmness, water pressure, and room lighting level (Abstract: Each label indicates a value of an attribute of an IHU, such as its size, price, distance from elevators, etc. Para. [0039]: hotel objects are drawn by “tracing” corresponding objects depicted in the floor plan image. Such tracing may allow for the automatic determination of the most accurate information for hotel rooms, such as room size, the room view, and various distances, such distance from elevators and distance from stairs. Para. [0064]: the types of tags with which a hotel room may be associated correspond to the types of attributes of a hotel room. Therefore, the following are non-limiting examples of types of tags: room number, room size, number of beds, size of beds, room category, number of rooms (in the hotel room or unit), whether smoking is allowed, whether there is a balcony, distance from elevators, and whether the view is considered “good.” Para. [0085], hotel room database 130 stores a separate record, row, or object for each hotel room for which information is known. A table (or relation) may be created for each hotel and the columns of the table correspond to attributes or characteristics of the hotel rooms of the hotel, such as room number, room category, number of beds, room size, floor number, etc. The attribute values stored in the columns may have been based on user input received during the labeling step described previously. Some of the attribute values may be determined automatically. Non-limiting examples of attributes for which values may be automatically-determined include, distance from elevators, distance from stairs, distance from vending machines, room size (e.g., determined based on the geographical coordinates of the room's boundaries), and one or more views from the hotel room. Para. [0113], distance data that indicates a distance from a hotel room to an object within (or on the same property as) the hotel in which the hotel room is located, such as an elevator, stairs, a vending machine, a swimming pool, hotel housekeeping, a hotel lobby, and a noise source). 
Claims 9-11, 15-17, 19-23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 20160054023 A1, hereafter “Baker”).
Claim 9, Baker discloses a hotel room feedback system (Para. [0079]: system controller 110 may be configured to determine the status of a hotel room based on information received from a mobile device 182), comprising:
a mobile computing device having a user interface, a transceiver for communicating with remote devices, and one or more sensors that sense physical parameters (Para. [0036]: The system controller 110 may be configured to communicate via the network with one or more mobile devices 182 ... The mobile device 182 may be located on an occupant 180; Para. [0039] The mobile device 182 may execute a graphical user interface (GUI); para. [0040] The mobile device 182 may comprise one or more sensing devices for sensing one or more parameters; Para. [0079] For example, a user may register their mobile device 182 with the hotel when checking in); 
wherein the mobile computing device comprises a memory storing executable instructions that control a database in communication with the mobile computing device, the database storing room information including hotel room parameter data related to individual rooms within a hotel (Para. [0029]: The mobile device 182 may execute a graphical user interface (GUI) configuration software for allowing a user to program how the load control system 100 will operate. For example, the configuration software may run as a PC application or a web interface. The configuration software and/or the system controller 110 (e.g., via instructions from the configuration software) may generate a load control database that defines the operation of the load control system 100. For example, the load control database may include information regarding the operational settings of different load control devices of the load control system (e.g., the dimmer switch 120, the LED drivers 130, the plug-in load control devices 140, the motorized window treatments 150, and/or the temperature control devices 160). The load control database may comprise information regarding associations between the load control devices and the input devices (e.g., the battery-powered remote control devices 170, the occupancy sensors 172, and/or the daylight sensors 174). The load control database may comprise information regarding how the load control devices respond to inputs received from the input devices); 
wherein the mobile computing device memory further comprises executable instructions that control the mobile computing device to activate one or more sensors to sense physical parameters of an individual hotel room and transmits the sensor measurements to the database (Para. [0082]: mobile device 182 may comprise one or more sensing devices for sensing one or more parameters (e.g., biometric data) that define the physical condition (e.g., behavior, movement, comfort, and/or health) of the occupant 180. For example, the mobile device 182 may comprise one or more sensing devices, such as but not limited to, an accelerometer for monitoring the movement of the occupant 180, an ambient light sensor for measuring the ambient light in the proximity of the occupant 180, a sound sensor (e.g., ambient noise sensor) for measuring the ambient noise in the proximity of the occupant 180, a temperature sensor (e.g., thermometer) for measuring the ambient temperature in the proximity of the occupant 180 ... The mobile device 182 may be configured to transmit digital messages to the system controller 110 (e.g., as described herein) including data regarding the parameters measured by the sensing devices of the mobile device; Para. [0086]: For example, the system controller 110 or the mobile device 182 may send a digital message including the command to the load control device to automatically control the respective electrical load of the load control device in response to the measured parameters; Para. [0104]: The combined parameters from multiple sensors may be used by the system controller 110 to provide make a determination and/or provide an indication. For example, the system controller 110 may collect data relating to HVAC usage, lighting usage, occupant settings, travel and/or usage patterns, and/or the like. Para. [0039] disclosing a load control database which is updated during the operation of the hotel room optimization); and 
to update the room information stored in the database based on the sensor measurements received from the computing device (Para. [0084]: The system controller 110 may be configured to control (e.g., automatically control) one or more load control devices (e.g., the dimmer switch 120, the LED drivers 130, the plug-in load control devices 140, the motorized window treatments 150, and/or the temperature control devices 160) and/or electrical loads in response to the parameters measured by the sensing devices of the mobile device 182. For example, the system controller 110 may be configured to turn on or off or adjust the intensity of the lighting loads 122 and/or the LED light sources 132 in response to the parameters measured by the sensing devices of the mobile device 182; Para. [0104]: The system controller 110 may map temperature throughout a building using the sensors of one or more mobile devices 182 (e.g., mobile devices of a user traveling throughout the building and/or multiple users throughout the building). The system controller 110 may identify the current lighting levels in the rooms throughout the building using the parameters measured by one or more mobile devices 182. Para. [0039] discloses load control database which is updated during the operation of the hotel room optimization). 
Claim 10, Baker discloses the hotel room feedback system of claim 9, Baker further discloses wherein the one or more sensors include a microphone to measure ambient noise (Para. [0051]: The load control system 100 may comprise one or more microphones 192 for recording audio in the rooms 102; (0082) For example, the mobile device 182 may comprise one or more sensing devices, such as but not limited to ... a sound sensor (e.g., ambient noise sensor) for measuring the ambient noise in the proximity of the occupant 180). 
Claim 11, Baker discloses the hotel room feedback system of claim 9, Baker further discloses wherein the one or more sensors include a camera to take photographs of aspects of a hotel room environment (Para. [0049]: The load control system 100 may comprise one or more camera devices 176 for recording video surveillance of the rooms 102, 104, 106. A camera device 176 may be configured to transmit video recordings to the system controller 110. The system controller 110 may be configured to determine the presence of the occupant 180 in the room 104 by processing the images received from the camera devices 176). 
Claims 15 and 21, Baker discloses a method of evaluating individual hotel rooms (Para. [0072]: the method; Para. [0079]: The system controller 11 0 may be configured to determine the status of a hotel room based on information received from a mobile device 182); and a non-transitory computer-readable medium for evaluating individual hotel rooms, comprising instructions store thereon, that when executed on a processor (Para. [0123] computer-readable medium for execution by a computer or processor; Para. [0079] The system controller 110 may be configured to determine the status of a hotel room based on information received from a mobile device 182), perform the steps of: 
storing hotel room parameter data associated with individual hotel rooms in a hotel room database (Para. [0104]: The system controller 110 may be configured to collect data throughout a building based on one or more parameters measured by the sensing devices of the mobile device 182); 
measuring a physical parameter related to an individual hotel room with a sensor of a mobile device (Para. [0086]: For example, the system controller 110 or the mobile device 182 may send a digital message including the command to the load control device to automatically control the respective electrical load of the load control device in response to the measured parameters; Para. [0104]: The combined parameters from multiple sensors may be used by the system controller 110 to provide make a determination and/or provide an indication. For example, the system controller 11 0 may collect data relating to HVAC usage, lighting usage, occupant settings, travel and/or usage patterns, and/or the like); 
sending the measured physical parameter data to the hotel room database (Para. [0086]: The commands may also, or alternatively, be stored at the load control devices for being controlled. The load control devices may receive an indication of the measured parameters (e.g., from the system controller 110 or directly from the mobile device 182; Para. [0104]: For example, the system controller 110 may collect data relating to HVAC usage, lighting usage, occupant settings, travel and/or usage patterns, and/or the like. Para. [0039] discloses the load control database); and 
updating the hotel room parameter data based on the sent measured physical parameter data (Para. [0084]: The system controller 110 may be configured to control (e.g., automatically control) one or more load control devices (e.g., the dimmer switch 120, the LED drivers 130, the plug-in load control devices 140, the motorized window treatments 150, and/or the temperature control devices 160) and/or electrical loads in response to the parameters measured by the sensing devices of the mobile device 182. For example, the system controller 110 may be configured to turn on or off or adjust the intensity of the lighting loads 122 and/or the LED light sources 132 in response to the parameters measured by the sensing devices of the mobile device 182; Para. [0104] The system controller 110 may map temperature throughout a building using the sensors of one or more mobile devices 182 (e.g., mobile devices of a user traveling throughout the building and/or multiple users throughout the building). The system controller 110 may identify the current lighting levels in the rooms throughout the building using the parameters measured by one or more mobile devices 182).
Claims 16 and 22, Baker discloses the method of claim 15 and the non-transitory computer-readable medium of claim 21. Baker discloses further comprising the steps of: 
requesting user input from a user via a user interface of the mobile device (Para. [0069]: When a control application is started on the mobile device 182 (e.g., and the mobile device has a visual display), the mobile device 182 may be configured to display a screen for controlling a respective location when the mobile device 182 is at or near (e.g., within a predefined distance of) the location; Para. [0109] For example, the control circuit 802 may be operable to receive a button press from a user on the network device 800 for making a selection or performing other functionality on the network device 800); 
receiving user input in response to the request (Para. [0086] For example, the system controller 110 or the mobile device 182 may send a digital message including the command to the load control device to automatically control the respective electrical load of the load control device in response to the measured parameters; Para. [0104] The combined parameters from multiple sensors may be used by the system controller 11 0 to provide make a determination and/or provide an indication. For example, the system controller 110 may collect data relating to HVAC usage, lighting usage, occupant settings, travel and/or usage patterns, and/or the like; [0109) The control circuit 802 may be responsive to receiving other user input (e.g., via software and/or actuation of a soft button on a display); 
sending the user input data to the hotel room database (Para. [0086] The commands may also, or alternatively, be stored at the load control devices for being controlled. The load control devices may receive an indication of the measured parameters (e.g., from the system controller 110 or directly from the mobile device 182 or other sensor); Para. [0104]: For example, the system controller 110 may collect data relating to HVAC usage, lighting usage, occupant settings, travel and/or usage patterns, and/or the like; Para. [0110]: The network device 800 may comprise a display 810. The control circuit 802 may be in communication with a display 810 for displaying information to a user. The communication between the display 810 and the control circuit 802 may be a two way communication, as the display 810 may include a touch screen module capable of receiving information from a user and providing such information to the control circuit 802. Para. [0039] discloses the load control database); and 
updating the hotel room parameter data based on the send user input data (Para. [0084]: The system controller 110 may be configured to control (e.g., automatically control) one or more load control devices (e.g., the dimmer switch 120, the LED drivers 130, the plug-in load control devices 140, the motorized window treatments 150, and/or the temperature control devices 160) and/or electrical loads in response to the parameters measured by the sensing devices of the mobile device 182. For example, the system controller 110 may be configured to turn on or off or adjust the intensity of the lighting loads 122 and/or the LED light sources 132 in response to the parameters measured by the sensing devices of the mobile device 182; Para. [0104]: The system controller 110 may map temperature throughout a building using the sensors of one or more mobile devices 182 (e.g., mobile devices of a user traveling throughout the building and/or multiple users throughout the building). The system controller 110 may identify the current lighting levels in the rooms throughout the building using the parameters measured by one or more mobile devices 182).
Claims 17 and 23, Baker discloses the method of claim 15 and the non-transitory computer-readable medium of claim 21. Baker discloses wherein the step of measuring a physical parameter comprises activating a microphone of the mobile device and measuring ambient noise level (Para. [0051]: The load control system 100 may comprise one or more microphones 192 for recording audio in the rooms 102; Para. [0082]: For example, the mobile device 182 may comprise one or more sensing devices, such as but not limited to ... a sound sensor (e.g., ambient noise sensor) for measuring the ambient noise in the proximity of the occupant 180). 
Claims 19 and 25, Baker discloses the method of claim 15 and the non-transitory computer-readable medium of claim 21. Baker discloses wherein the step of measuring a physical parameter comprises activating a camera of the mobile device and measuring light level (Para. [0082] the mobile device 182 may comprise one or more sensing devices, such as but not limited to ... an ambient light sensor for measuring the ambient light ... camera; Para. [0104]: The system controller 110 may identify the current lighting levels in the rooms throughout the building using the parameters measured by one or more mobile devices 182).
Claims 20 and 26, Baker discloses the method of claim 15 and the non-transitory computer-readable medium of claim 21. Baker discloses wherein the step of measuring a physical parameter comprises activating a location sensor of the mobile device and determining a location of the mobile device (Para. [0043]: determine the location of the mobile device 182 using triangulation. Since the load control devices of the load control system 100 may be mounted in fixed locations, the load control devices may measure the signal strength of RF signals received from the mobile device 182. The load control devices may transmit these signals strengths to the system controller 110, which may be configured to determine the location of the mobile device 182 using the signal strengths; Para. [0067]: The system controller 110 may be configured to determine the direction in which the occupant 180 is moving (e.g., a trajectory of the occupant) in response to sensor information, analyzing the direction of movement in images from a camera, and/or detecting the direction that the mobile device 182 is moving through the building).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner, and further in view of Kotecha et al. (US 20150066545 A1 hereafter, “Kotecha”).
Claim 4, Gerstner discloses the system of claim 3. Gerstner further discloses, 
wherein the hotel server receives the room reservation request (Para. [0138]: web server 532 (or an associated process) acts on behalf of the end-user by obtaining information from the end-user and interacting with a hotel server ("transparently" to the end-user) to reserve the hotel room that corresponds to the search result). 
Gerstner does not explicitly disclose processes the room reservation request generate a reservation for the room and transmits a reservation confirmation to the mobile communication device.
However, Gerstner teaches a room reservation request transmitted via a mobile communication device (Para. [0138]: Reserve Now" button that corresponds to the search result) may cause information provided by web server 532 to be displayed, where the information (e.g., one or more web pages provided by web server 532) may allow an end-user to reserve the corresponding hotel room from the end-user's client device. In this way, web server 532 (or an associated process) acts on behalf of the end-user by obtaining information from the end-user and interacting with a hotel server ("transparently" to the end-user) to reserve the hotel room that corresponds to the search result).
Nonetheless, Kotecha in the field of parking spot reservation system and method teaches (italic emphasis) processing the room reservation request generate a reservation for the room and transmits a reservation confirmation to the mobile communication device (Para. [0038]: “The parking management server (25, 31) receives the parking reservation request, and confirms whether the parking spot selected by the user is still available at the requested time. Upon confirming that the parking spot selected by the user is available at the requested time, the parking management server (25, 31) processes the reservation request by updating the database of parking spot information to identify the selected parking spot as being unavailable at the requested time (step 215). Additionally, the parking management server (25, 31) transmits a notification of the completed reservation request to the parking manager 19 associated with the selected parking spot in the database (step 217). The notification of the completed reservation identifies the selected parking spot, the requested time, and identification information for identifying the user having made the reservation. The identification information can include information on the vehicle of the user (e.g., make, model, color, vehicle type, and/or license plate), and/or a unique confirmation identifier for use by the user during check-in, such as a confirmation number, a barcode, a QR code, an NFC code, or the like.” Para. [0039]: “Finally, the parking management server (25, 31) transmits a confirmation of the completed reservation request to the user device 13 (step 219). The confirmation of the completed reservation provides confirmation to the user that the selected parking spot has successfully been reserved for the user. The confirmation can further include a unique confirmation identifier (e.g., a confirmation number, a barcode, a QR code, an NFC code, or the like) that the user can present to a garage or lot attendant, to an automated gate, or the like, in order to check-in to or gain access to the reserved parking spot.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to substitute the processing the reservation request generate a reservation for parking spot and transmits a reservation confirmation on the mobile communication device as taught in Kotecha with the reservation of rooms disclosed in the system and method of Gerstner. One of ordinary skill would have been motivated to substitute the reservation of parking spot for the reservation of hotel rooms since both inventions are directed to providing a rental space to the requestor for a payment. The claimed invention is merely a simple substitution of one known element for another to obtain predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, both Gerstner and Kotecha contained similar steps for receiving reservation request for a reservation placeholder from the user’s mobile device, processing the reservation request, and confirming the placeholder is reserved. The only difference is that the placeholder in the reservation system for Kotecha is for a parking spot while the reservation system in Gerstner is for hotel rooms, and one of ordinary skill in the art could have substituted the parking spot for the hotel room, and the results of the substitution would have been predictable.  See also MPEP § 2143(I)(B).
Claim 5, the combination of Gerstner and Kotecha makes obvious of the system of claim 4. 
Gerstner does not explicitly disclose, wherein the mobile communication device receives the reservation confirmation, and displays the same on the user interface.
However, Gerstner teaches mobile communication device displays the room reservation request on the user interface (Para. [0138] Reserve Now" button that corresponds to the search result) may cause information provided by web server 532 to be displayed, where the information (e.g., one or more web pages provided by web server 532) may allow an end-user to reserve the corresponding hotel room from the end-user's client device).
Nonetheless, Kotecha teaches the mobile communication device receives the reservation confirmation, and displays the same on the user interface (Para. [0039]: “Finally, the parking management server (25, 31) transmits a confirmation of the completed reservation request to the user device 13 (step 219). The confirmation of the completed reservation provides confirmation to the user that the selected parking spot has successfully been reserved for the user. The confirmation can further include a unique confirmation identifier (e.g., a confirmation number, a barcode, a QR code, an NFC code, or the like) that the user can present to a garage or lot attendant, to an automated gate, or the like, in order to check-in to or gain access to the reserved parking spot.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the displaying of reservation confirmation on the user interface, as disclosed in Kotecha, within the invention of Gerstner for the motivation of advantageously enabling the users to efficiently locate, reserve, and check-in with the use of mobile communication device (Kotecha: Para. [0013]).
Claim 6, the combination of Gerstner and Kotecha makes obvious of the system of claim 5. 
Gerstner does not explicitly disclose, wherein the reservation confirmation is displayed on the user interface as a QR code.
However, Gerstner teaches the reservation is displayed on the user interface (Para. [0138] Reserve Now" button that corresponds to the search result) may cause information provided by web server 532 to be displayed, where the information (e.g., one or more web pages provided by web server 532) may allow an end-user to reserve the corresponding hotel room from the end-user's client device).
Nonetheless, Kotecha teaches the reservation confirmation is displayed on the user interface as a QR code (Para. [0039]: “Finally, the parking management server (25, 31) transmits a confirmation of the completed reservation request to the user device 13 (step 219). The confirmation of the completed reservation provides confirmation to the user that the selected parking spot has successfully been reserved for the user. The confirmation can further include a unique confirmation identifier (e.g., a confirmation number, a barcode, a QR code, an NFC code, or the like) that the user can present to a garage or lot attendant, to an automated gate, or the like, in order to check-in to or gain access to the reserved parking spot.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the QR code, as disclosed in Kotecha, within the within the invention of Gerstner for the motivation of advantageously enabling the users to efficiently locate, reserve, and check-in with the use of mobile communication device (Kotecha: Para. [0013]).

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
NPL - R. Jafri, A. S. Alkhunji, G. K. Alhader, H. R. Alrabeiah, N. A. Alhammad and S. K. Alzahrani, "Smart Travel Planner: A mashup of travel-related web services," 2013 International Conference on Current Trends in Information Technology (CTIT), 2013, pp. 181-185, doi: 10.1109/CTIT.2013.6749499.

Response to Remarks


Claim Rejections - 35 USC § 101
The Applicant’s remarks are fully considered however found to be unpersuasive. 
On page 10, Applicant remarks:
“Claims 1-13 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more. Applicants have amended claims 1 and 9 to more clearly incorporate the allegedly abstract ideas into a practical application. The claims now recite that the mobile computer device has stored executable instructions that control the various recited functions. Applicants request reconsideration in view of the amendments.”
Examiner respectfully disagrees. Previous court addressed the recitation of generic computer limitations such as computer device with memory and storing executable instructions for performing computer function, does not make application patent-eligible. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).

Claim Rejections - 35 USC § 102 and 35 USC § 103 
The Applicant’s remarks are fully considered however deemed moot in view of prior rejections. New references and rationales are presented in the Office Action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.C./Examiner, Art Unit 3689                        
                                                                                                                                                                              /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.